DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 01/21/2021, Applicant, on 05/21/2021.
Status of Claims
Claims 1, 7, and 11 are currently amended. 
Claims 8-10 are originals.
Claims 3-6 are cancelled.
Claim 12 is new. 
Claims 1-2 and 7-12 are currently pending following this response. 
New matter
New matter have been added to the amended claims. Please see rejection under 35 USC § 112 (a).
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Regarding applicant’s arguments on pages 10-11 
Applicant’s arguments submitted on 05/21/2021 pages 10-11 are persuasive. None of the cited references by the Examiner discloses or suggests the features in the present claims, “sending the new API end point to the computer server system for integration with a digital advertisement, wherein the new API is called every time the digital advertisement loads; automatically generating the digital advertisement with the computer system, by: querying the inventory system for a current price of the inventory, determining a Lowest Compliant Price (LCP) for the inventory by: obtaining an absolute price of the airline ticket, determining a number of the airline tickets that are available at the time of the query of the inventory system, determining a frequency that the price appears in a sub-period within a longer calendar period, and based on the absolute price of the airline ticket, the number of the airline tickets that are available and frequency that the price appears in a sub-period, generating the LCP; defining a set of visually perceptible elements of the digital advertisement to include the current price of the inventory that is above the LCP, and integrating the visually perceptible elements of the digital advertisement and the new API end point into an embeddable markup coded document that comprises the digital advertisement; and communicating the digital advertisement to a web browser of a client-side computing device for display in a web page document”, nor could a person skilled in the art easily conceive of such features even in the light of common technical 
Accordingly, the Examiner withdraws the prior arts rejections for the pending claims.
Claim Objections
Claims 1, 11, and 12 are objected to because of the following informality:  the claims recite “the inventor system datastore” it should read “the inventory system datastore”. 
Specification Objections
The specification is objected to because of the following informality:  paragraph 0004 recites “the inventor system datastore” it should read “the inventory system datastore”. 

Claim Rejections - 35 USC §112, first paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Independent claims 1and 11 recite the following limitation: “obtaining an absolute price of the airline ticket” and “frequency that the price appears in a sub-period”. 
The specification lacks adequate written description on what is an absolute price and what is the sub-period where the price appear frequently. 
Referring to the specification,
[0039] System 100 can define a Lowest Compliant Price (LCP). This can be done in various ways according to the preference of the end user. In one example, it is noted, a percentile equation can be utilized. For example, a governing jurisdiction may have a law that based on percentage availability (e.g. the LCP is the price of which you have ten percent (10%) or more of an entity's inventory at that price or ower, etc.). In another example, a static volume can be utilized. For example, a customer may request n-number of seats available at a specified price or lower. In another example, velocity/volume can be utilized. For example, by extended observation of inventory levels, system 100 can forecast the number of seats likely to be purchased in each booking class in the forthcoming time period. Accordingly, system 100 can understand both a booking velocity and the duration the digital advertisement is to be in market. System 100 can dynamically alter the volume of seats required to satisfy consumer demand and so satisfy United States Department of Transportation (DoT) regulations (and/or other application government entity regulations). 

Paragraphs [0039] describes a forecast for the number of seats likely to be purchased in each booking class in the forthcoming time period. This paragraph of the specification does not explain a sub-period where a price frequently appears.
The policy guideline for 112 1st is explained in MPEP 2163: 
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. 
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description. 
Given the disclosure, it is not clear on obtaining an absolute price of the airline ticket and frequency that the price appears in a sub-period, a patent granted on the instant application would provide protection without the public benefit of a technical disclosure that contributes to the art. Additionally, without details on obtaining an absolute price of the airline ticket and frequency that the price appears in a sub-period would not make it clear whether such a patent based on it was being infringed or not. 
The issue is not whether a person of ordinary skill in the art “could’ create the missing parts from the specification, the issue is how the applicant performed obtained an absolute price of the airline ticket and based calculation on frequency that the price appears in a sub-period. Because these elements are missing from the specification, the instant application fails to meet its burden for providing the technologic knowledge necessary to be able to be patented. 
As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See Ariad Pharms., Inc. v. Eli Lifly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter "Ariad"). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had 
Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the Applicants' disclosure fails to sufficiently disclose possession at the time of the invention. Given that obtaining an absolute price of the airline ticket and frequency that the price appears in a sub-period are nor described or supported in the original disclosure, Applicants have failed to reasonably convey possession at the time of the invention. 
Thus, the disclosure in the specification and drawings fails to demonstrate that the applicant was in possession of the invention and/or had reduced the invention to practice and/or 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1 and 11 recite “obtaining an absolute price of the airline ticket” and “frequency that the price appears in a sub-period”. The metes and bounds of what are “obtaining an absolute price of the airline ticket” and “frequency that the price appears in a sub-period”are not clear.  The specification as described above fails to adequately describe “obtaining an absolute price of the airline ticket” and “frequency that the price appears in a sub-period”.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of what 
 Therefore, the claims are indefinite under 112 2nd paragraph.  The dependent claims do not cure this deficiency and they are also rejected 112 2nd paragraph.  

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Carter; Jason A. et al. (US 20160328756 A1) because it discloses the computing system causes a web server to include, during a first time period and in a search results list generated by a search engine, an online advertisement having a webpage link for purchasing a product or service. The computing system determines, subsequent to the first time period, that the product or service's availability has been reduced and that an alternative product or service has a greater availability. The computing system identifies a modification for the online advertisement based on the reduced availability. The modification involves replacing the webpage link with an alternative webpage link for purchasing the alternative product or service. The computing system causes the web server to implement the modification by including, during a second time period and in a second search results list from the search engine, the online advertisement with the alternative webpage link, Anand; Shubhasheesh et al. (US 20080140476 A1) because it discloses the smart advertisements may adapt to specific user profile information and available advertising campaign information. The system may select a smart advertisement campaign and one or more deals associated with the smart advertisement campaign that match the user profile. The system may select an appropriate graphical component relating to the smart advertisement campaign and create the smart advertisement by applying the user profile data and 
Applicant's amendments and arguments dated 05/21/2021 necessitated the withdrawal of the rejections of the pending claims under 35 USC § 103.  However, a written description and indefinite limitations are present in the claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.
/AAE/

/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623